 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN McCLINTOCK,                                  No. 2: 18-cv-0560 JAM KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    COOPER, et al.,
15                        Defendants.
16

17          Pending before the court is defendants’ motion to modify the discovery and scheduling

18   order and request for extension of time to respond to plaintiff’s motion for sanctions. Good cause

19   appearing, IT IS HEREBY ORDERED that defendants’ motion to modify the discovery and

20   scheduling order and request for extension of time to respond to plaintiff’s motion for sanctions

21   (ECF No. 102) is granted. The parties shall have until August 18, 2021 to file any dispositive

22   motions, and defendants shall file a response to plaintiff’s motion for sanctions on or before July

23   22, 2021.

24   Dated: June 21, 2021

25

26

27
     Mcclin560.eot(sj2)
28
                                                       1
